                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                        DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                        DATE FILED: 2/12/2020
------------------------------------------------------------------X
                                                                  :
JIANJUN CHEN, QING PU, YOUCHUN                                    :
ZHENG, ALLEN CHUN KANG, MINZHONG :
DUAN, JIANSHE WANG, GUOLONG FU,                                   :          1:16-cv-5735-GHW
GENXIANG ZHANG, GENGSHEN ZHAO,                                    :
JIANXIN FENG, and QUN WANG, on behalf of                          :            ORDER
themselves and others similarly situated,                         :
                                                                  :
                                                    Plaintiffs, :
                                                                  :
                              -against-                           :
                                                                  :
WMK 89TH STREET LLC, et al,                                       :
                                                                  :
                                                 Defendants. :
                                                                  :
------------------------------------------------------------------X


GREGORY H. WOODS, District Judge:

         For the reasons stated on the record during the February 12, 2020 hearing, the Court

dismisses this action as to Defendant Chao Ching Wang.

         Plaintiffs are directed to serve this order on Defendants and to retain proof of service.

         The Clerk of Court is directed to remove the name of Defendant Chao Ching Wang from

the caption of this case.

         SO ORDERED.

 Dated: February 12, 2020                                     _____________________________________
 New York, New York                                                    GREGORY H. WOODS
                                                                      United States District Judge
